Exhibit 10.3

AUTOMATIC DATA PROCESSING, INC.
CORPORATE OFFICER SEVERANCE PLAN
(Effective as of May 6, 2015)


The Company hereby adopts the Automatic Data Processing, Inc. Corporate Officer
Severance Plan for the benefit of corporate officers of the Company, on the
terms and conditions hereinafter stated. All capitalized terms used herein are
defined in Section 1 hereof. This Plan, as a “severance pay arrangement” within
the meaning of Section 3(2)(B)(i) of ERISA, is intended to be excluded from the
definitions of “employee pension benefit plan” and “pension plan” set forth
under Section 3(2) of ERISA and is intended to meet the descriptive requirements
of a plan constituting a “severance pay plan” within the meaning of regulations
published by the Secretary of Labor at Title 29, Code of Federal Regulations
§2510.3-2(b).
SECTION 1.
DEFINITIONS. As hereinafter used:

1.1    “Accrued Obligations” means any (a) base salary earned but not paid
through the Termination Date, (b) pay for any vacation time earned but not used
through the Termination Date, in each case of (a) and (b), paid no later than
thirty (30) days after the Termination Date, or sooner if required by law, (c)
any business expenses incurred by the Participant but unreimbursed as of the
Termination Date, provided that such expenses and required substantiation and
documentation thereof are submitted no later than thirty (30) days following the
Termination Date and that such expenses are reimbursable under the applicable
Company policy, and (d) all other vested compensation or benefits under
applicable employee benefit plans in accordance with the terms of such plans
(but excluding, for the avoidance of doubt, this Plan and any other plan
providing for severance payments or incremental benefits upon a termination of a
person’s employment with the Company).
1.2    “Action” has the meaning given such term in Section 4 hereof.
1.3     “Affiliate” means (a) any person or entity that directly or indirectly
controls, is controlled by, or is under common control with the Company and/or
(b) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person or entity, whether through the ownership of voting or
other securities, by contract or otherwise.
1.4    “Annual Base Salary” means, with respect to any Participant, such
Participant’s annual base salary in effect immediately prior to the Termination
Date.
1.5    “Board” means the Board of Directors of the Company.
1.6    “Cause” means (a) the good faith determination by the Committee that the
Participant has ceased to perform his or her duties to the Company or an
Affiliate (other than as a

1



--------------------------------------------------------------------------------



result of his or her incapacity due to physical or mental illness or injury),
which failure amounts to an intentional and extended neglect of his or her
duties to such party, provided that no such failure shall constitute Cause
unless the Participant has been given notice of such failure and (if cure is
reasonably possible) has not cured such act or omission within 15 days following
receipt of such notice, (b) the Participant has engaged in conduct injurious to
the Company or any Affiliate, (c) the Participant having been convicted of, or
plead guilty or no contest to, a felony or any crime involving as a material
element fraud or dishonesty, or (d) the consistent failure of the Participant to
follow the lawful instructions of the Board or his or her direct superiors,
which failure amounts to an intentional and extended neglect of his or her
duties to the Company or any Affiliate thereof. Any determination of whether
Cause exists shall be made by the Committee in its sole discretion, subject to a
good faith standard of care with respect to determinations under clause (a)
above. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board, or based upon the advice of counsel for
the Company, shall be conclusively presumed to be done, or omitted to be done,
by the Participant in good faith and in the best interests of the Company.
1.7    “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in this Plan to any section of the Code shall be
deemed to include all regulations and other interpretative guidance under such
section, and any amendments and successor provisions to such section,
regulations or guidance.
1.8    “Committee” means (x) with respect to any administration, determination,
interpretation or action in connection with this Plan that would impact an
executive officer of the Company, the Compensation Committee and (y) with
respect to any administration, determination, interpretation or action in
connection with this Plan that does not impact an executive officer of the
Company, a committee as the Compensation Committee may appoint to administer
this Plan. As of the effective date of this Plan, the Compensation Committee has
appointed a committee for purposes of clause (y) of the prior sentence that
shall consist of (i) the person occupying the position of General Counsel of the
Company, and (ii) the person occupying the position of Chief Human Resources
Officer of the Company. In the event of a vacancy in either the position of
General Counsel or Chief Human Resources Officer, then unless the Compensation
Committee otherwise determines, the Committee shall consist of the remaining
person until such vacant position is filled. Notwithstanding the foregoing, any
Participant who is a member of the Committee shall recuse himself or herself
from all discussions, considerations, determinations, interpretations, actions
of the Committee relating to such Participant’s rights and obligations
hereunder.
1.9    “Company” means Automatic Data Processing, Inc., a Delaware corporation,
and any successors thereto.
1.10    “Compensation Committee” shall mean the Compensation Committee of the
Board.
1.11    “Disability” has the meaning given to such term (or term of similar
import) in any then-existing employment, consulting or other similar agreement
between the Participant and the Company or an Affiliate or, in the absence of
such an employment, consulting

2



--------------------------------------------------------------------------------



or other similar agreement, a condition entitling the Participant to receive
benefits under a long-term disability plan of the Company or an Affiliate, or,
in the absence of such a plan, the complete and permanent inability by reason of
illness or accident to perform the duties of the occupation at which a
Participant was employed or served when such disability commenced, as determined
by the Committee based upon medical evidence acceptable to it.
1.12    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor thereto. Reference in this Plan to any section of
ERISA shall be deemed to include any regulations or other interpretative
guidance under such section, and any amendments or successor provisions to such
section, regulations, or guidance.
1.13    “Participant” means an employee who is a corporate officer of the
Company as of such person’s Termination Date. Notwithstanding the foregoing, if
an employee who is not a corporate officer as of such person’s Termination Date
reasonably demonstrates that, in contemplation of the Qualifying Termination,
the Company removed him or her from such office or position, such employee shall
also be a Participant.
1.14    “PBRS” has the meaning given such term in Section 2.4(c) hereof.
1.15    “PBRU” has the meaning given such term in Section 2.4(d) hereof.
1.16    “Plan” means this Automatic Data Processing, Inc. Corporate Officer
Severance Plan, as set forth herein, as it may be amended from time to time in
accordance with the terms hereof.
1.17    “Prorated Bonus” means the product of (a) the annual cash bonus that the
Participant would have earned for the fiscal year in which the Termination Date
occurs, based on actual performance for the full fiscal year, but assuming that
all non-financial and other subjective and qualitative performance criteria are
achieved at a level equal to the weighted-average percentage achievement of all
applicable financial and other objective and non-qualitative performance
criteria, and (b) a fraction, the numerator of which is the number of calendar
days completed from the first day of the fiscal year in which the Termination
Date occurs through the Termination Date, and the denominator of which is 365.
1.18    “PSU” has the meaning given such term in Section 2.4(c) hereof.
1.19    “Qualifying Termination” means the involuntary termination of a person’s
employment by the Company other than (i) for Cause, (ii) due to death or
Disability, or (iii) a termination of a person’s employment with the Company
that qualifies such person for any severance payments or benefits pursuant to
the Company’s Change in Control Severance Plan for Corporate Officers, as
amended.
1.20    “Release” has the meaning given such term in Section 3 hereof.
1.21    “Restricted Shares” has the meaning given such term in Section 2.4(b)
hereof.

3



--------------------------------------------------------------------------------



1.22    “Restrictive Covenant Agreement” has the meaning given such term in
Section 3 hereof.
1.23     “RSUs” has the meaning given such term in Section 2.4(b) hereof.
1.24    “Section 409A” has the meaning given such term in Section 8.9 hereof.
1.25    “Severance Benefits” has the meaning given such term in Section 2.3
hereof.
1.26    “Severance Period” means, with respect to each Participant, the eighteen
(18) month (or in the case of the Company’s Chief Executive Officer, the
twenty-four (24) month) period following the Participant’s Termination Date.
1.27    “Special Equity Award Treatment” means the treatment of equity awards
held by a Participant upon a Qualifying Termination hereunder in accordance with
Section 2.4.
1.28    “Stock Options” has the meaning given such term in Section 2.4(a)
hereof.
1.29    “Termination Date” means the date of a person’s Qualifying Termination.
SECTION 2.
PAYMENTS UPON QUALIFYING TERMINATION.

2.1    Generally. Subject to the terms and conditions set forth in this Plan, a
Participant shall be entitled to certain severance payments and benefits
hereunder upon a Qualifying Termination. Except as provided in Section 6 hereof,
the Severance Benefits payable or provided under this Plan shall replace and
supersede any severance payments or incremental benefits upon a termination of a
Participant’s employment with the Company pursuant to the terms of any other
plan, program, policy, agreement or arrangement. This Plan is not intended to
alter any disbursements of monies due to such Participant under retirement or
similar plans, including the Company’s Amended and Restated Supplemental
Officers Retirement Plan, Deferred Compensation Plan, Retirement and Savings
Plan, Pension Retirement Plan, Retirement and Savings Restoration Plan,
Executive Retirement Plan, or Employees’ Savings-Stock Purchase Plan, in each
case, as amended.
2.2    Payment of Accrued Obligations. The Company shall pay or provide the
Accrued Obligations to each Participant who incurs a Qualifying Termination.
2.3    Severance Benefits upon Qualifying Termination. The Company shall pay or
provide to each Participant who incurs a Qualifying Termination the following
severance compensation: (a) continued payment of the Participant’s Annual Base
Salary at the rate then in effect during the Severance Period in accordance with
the Company’s payroll practices in effect from time to time, (b) the Prorated
Bonus, paid at the same time as annual bonuses are paid to other corporate
officers of the Company, but in all events during the fiscal year following the
fiscal year of the Termination Date, and (c) the Special Equity Award Treatment
(the amount contemplated by clauses (a), (b), and (c) collectively, “Severance
Benefits”).

4



--------------------------------------------------------------------------------



2.4    Special Equity Award Treatment. The Special Equity Award Treatment to
which a Participant shall become entitled hereunder is as follows:
(a)    The Participant’s options to purchase Company stock (“Stock Options”)
that are not fully vested and exercisable on the Termination Date shall continue
to vest and become exercisable in accordance with their terms during the
Severance Period as if the Participant had remained employed by the Company
through the end of the Severance Period. Further, (x) the last day of the
Severance Period shall be deemed the last day of the Participant’s employment
with the Company for purposes of determining the period of time during which
Stock Options may be exercised, and (y) to the extent that a Participant
satisfies the normal retirement criteria in any Stock Option award agreement
(determined as of the last day of the Severance Period), the Participant shall
be entitled to the vesting and exercisability associated with that status as set
forth in the applicable Stock Option award agreement.
(b)    The Participant’s unvested restricted shares of Company stock (the
“Restricted Shares”) and unvested restricted stock units (the “RSUs”) that, in
either case, are subject to vesting based solely on the Participant’s continued
service to the Company, shall continue to vest in accordance with their terms
during the Severance Period as if the Participant had remained employed by the
Company through the end of the Severance Period. RSUs that vest during the
Severance Period in accordance with this Section 2.4(b) shall be settled on the
later of the vesting date and the regularly scheduled settlement date for such
RSU.
(c)    The number of shares of Company stock that the Participant would have
been entitled to receive based on the actual achievement of the applicable
performance goals in each of the then-ongoing performance-based restricted stock
(“PBRS”) programs and performance stock unit (“PSU”) programs, and/or any
successor programs to the PBRS and PSU programs, shall be granted by the Company
to such Participant on the regular settlement date for such programs; provided,
that such number of shares shall be prorated to reflect the portion of the
applicable performance period elapsed from the commencement thereof through the
last day of the Severance Period.
(d)    The cash amount that the Participant would have been entitled to receive
based on the actual achievement of the applicable performance goals in each of
the then-ongoing performance-based restricted unit (“PBRU”) programs and PSU
programs, and/or any successor programs to the PBRU and PSU programs, shall be
paid by the Company to such Participant on the regular settlement date for such
programs; provided, that such cash amount shall be prorated to reflect the
portion of the applicable performance period elapsed from the commencement
thereof through the last day of the Severance Period.
SECTION 3.
RELEASE OF CLAIMS; RESTRICTIVE COVENANTS.

Except where prohibited by applicable law, all Severance Benefits hereunder
shall be delayed until the Participant executes and delivers to the Company
within 45 days following his or her Qualifying Termination (x) an irrevocable
general release substantially in the form attached hereto as Schedule A (the
“Release”), and (y) a Restrictive Covenant Agreement substantially in the form
attached hereto as Schedule B (the “Restrictive Covenant Agreement”).

5



--------------------------------------------------------------------------------



If a Participant fails to timely execute either such Release or such Restrictive
Covenant Agreement, then, unless required by applicable law, the Participant
shall not be entitled to any Severance Benefits hereunder.
SECTION 4.
LITIGATION COOPERATION.

By accepting the Severance Benefits hereunder, the Participant agrees that after
his or her employment by the Company or any of its Affiliates, the Participant
will assist the Company and its Affiliates in the defense of any claims or
potential claims that may be made or threatened to be made against the Company
or any of its Affiliates in any action, suit, or proceeding, whether civil,
criminal, administrative, investigative, or otherwise, that are not adverse to
the Participant (an “Action”), and will assist the Company and its Affiliates in
the prosecution of any claims that may be made by the Company or any of its
Affiliates in any Action, to the extent that such claims may relate to the
Participant’s employment or the period of the Participant’s employment by the
Company or any of its Affiliates. The Participant agrees, unless precluded by
law, to inform the Company promptly if the Participant is asked to participate
(or otherwise become involved) in any Action involving such claims or potential
claims. The Participant also agrees, unless precluded by law, to inform the
Company promptly if the Participant is asked to assist in any investigation
(whether governmental or otherwise) of the Company or any of its Affiliates (or
their actions) to the extent that such investigation may relate to the
Participant’s employment or the period of the Participant’s employment by the
Company, regardless of whether a lawsuit has then been filed against the Company
or any of its Affiliates with respect to such investigation. The Company or one
of its Affiliates shall reimburse the Participant for all of the Participant’s
reasonable out-of-pocket expenses associated with such assistance. Any
reimbursement that is taxable income to the Participant shall be subject to
applicable withholding taxes.
SECTION 5.
PLAN ADMINISTRATION.

5.1    General. This Plan will be administrated by the Committee. The Committee
will have full authority to construe and interpret this Plan, to establish,
amend, and rescind rules and regulations relating to the administration of this
Plan, and to take all such actions and make all such determinations in
connection with the administration of this Plan as it may deem necessary or
desirable. All determinations by the Committee will be final and binding on all
interested persons, subject to Section 9.7.
5.2    Delegation. The Committee may delegate any of its duties hereunder to
such person or persons from time to time as it may designate.
5.3    Outside Advisers. The Committee is empowered, on behalf of this Plan, to
engage accountants, legal counsel, and such other personnel as it deems
necessary or advisable to assist it in the performance of its duties under this
Plan. The functions of any such persons engaged by the Committee shall be
limited to the specified services and duties for which they are engaged, and
such persons shall have no other duties, obligations, or responsibilities under
this Plan. Such persons shall exercise no discretionary authority or
discretionary control respecting the management of this Plan. All reasonable
expenses thereof shall be borne by the Company.

6



--------------------------------------------------------------------------------



SECTION 6.
MITIGATION; CLAWBACK; OFFSET.

6.1    Mitigation. No Participant entitled to receive Severance Benefits shall
be required to seek other employment or to attempt in any way to reduce any
amounts payable to him or her pursuant to this Plan. The Severance Benefits
payable or provided hereunder shall not be reduced by any compensation earned by
the Participant as a result of employment by another employer or otherwise.
6.2    Clawback. The Severance Benefits payable or provided hereunder shall be
subject to a clawback, recoupment or forfeiture action by the Company pursuant
to the terms of any Company clawback policy or underlying award agreement.
6.3    Offset. If a Participant is entitled under law to receive severance pay,
a termination indemnity, notice pay, or the like, or if a Participant is
entitled under law to receive advance notice of separation, then any Severance
Benefits payable hereunder shall be offset or reduced by the amount of any such
severance pay, termination indemnity, notice pay, or the like, as applicable,
and by the amount of any compensation received, or equity that vests, during any
such notice period.
SECTION 7.
PLAN MODIFICATION OR TERMINATION.

This Plan may be amended or terminated by the Compensation Committee at any
time; provided that, except for amendments to comply with changes in applicable
law or with a Participant’s consent, no such amendment or termination may reduce
the benefits and payments due hereunder with respect to a Participant who
previously incurred a Qualifying Termination and who has not forfeited such
payments and benefits pursuant to the terms of this Plan.
SECTION 8.
GENERAL PROVISIONS.

8.1    Transferability of Rights. Except as otherwise provided herein or by law,
no right or interest of any Participant under this Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge, or in any other manner; no attempted assignment or transfer
thereof shall be effective; and no right or interest of any Participant under
this Plan shall be subject to any obligation or liability of such Participant.
If a Participant who incurs a Qualifying Termination shall be unable to care for
his or her affairs, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Plan to his or her legal guardian or
personal representative of the Participant. If a Participant who incurs a
Qualifying Termination shall die thereafter while any amount would still be
payable to him or her hereunder if such Participant had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Plan to the executor, personal representative, or
administrators of the estate of the Participant whose employment was terminated.
8.2    Rights of Participants. Nothing contained herein shall be held or
construed to create any liability or obligation on the Company to retain any
Participant in its service or in a

7



--------------------------------------------------------------------------------



corporate officer position. All Participants shall remain subject to discharge
or discipline to the same extent as if this Plan did not exist.
8.3    Severability. Should any provision of this Plan be deemed or held to be
unlawful or invalid for any reason, such fact shall not adversely affect the
other provisions of this Plan unless such determination shall render impossible
or impracticable the functioning of this Plan, and in such case, an appropriate
provision or provisions shall be adopted so that this Plan may continue to
function properly.
8.4    Assignment. The Company may assign its rights and obligations under this
Plan to any hereafter-cited person without the consent of any Participant in the
event that the Company hereafter affects a reorganization, consolidation with,
or merger into, any person or entity or transfers all or substantially all of
its properties or assets to any person or entity, provided that the assignee
assumes the obligations hereunder in writing. This Plan shall inure to the
benefit of and be binding upon the heirs, executors, administrators, successors,
and assigns of the parties, including, without limitation, each Participant,
present and future, and each successor or assignee to the Company pursuant to
the first sentence hereof.
8.5    Headings. The headings of this Plan are inserted for convenience of
reference only and shall have no effect upon the meaning of the provisions
hereof.
8.6    Funding. This Plan shall be funded out of the general assets of the
Company as and when benefits are payable under this Plan. All Participants shall
be solely general creditors of the Company.
8.7    Notices. Any notice or other communication required or permitted pursuant
to the terms hereof shall have been duly given when delivered or mailed by
United States mail, first class, postage prepaid, addressed to the intended
recipient at the addressee’s last known address.
8.8    Withholding. The Company shall have the right to make such provisions as
it deems necessary or appropriate to satisfy any obligations it reasonably
believes it may have to withhold federal, state or local income or other taxes
incurred by reason of payments pursuant to this Plan.
8.9    Section 409A. For purposes of Section 409A of the Code (“Section 409A”),
each of the payments that may be made under this Plan are designated as separate
payments. It is intended that the provisions of this Plan comply with Section
409A, and all provisions of this Plan shall be construed and interpreted in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A. Notwithstanding the foregoing, a Participant shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or for such Participant’s account in connection with this Plan
(including, without limitation, any taxes and penalties under Section 409A), and
neither the Company nor any Affiliate shall have any obligation to indemnify or
otherwise hold the Participant (or any beneficiary) harmless from any or all of
such taxes or penalties. Notwithstanding anything in this Plan to the contrary,
in the event that a Participant is deemed a

8



--------------------------------------------------------------------------------



“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
no payments that are “deferred compensation” subject to Section 409A that are
made by reason of a “separation from service” within the meaning of Section 409A
shall be made to the Participant prior to the date that is six (6) months after
the date of such “separation from service” or, if earlier, such Participant’s
date of death. Immediately following such delay period, all such delayed
payments will be paid in a single lump sum without interest. In addition, for
purposes of this Plan, with respect to payments of any amounts that constitute
“deferred compensation” subject to Section 409A, references to “termination of
employment” (and substantially similar phrases) shall be interpreted and applied
in a manner that is consistent with the requirements of Section 409A. Except as
permitted under Section 409A or with respect to a clawback, recoupment or
forfeiture action by the Company pursuant to the terms of any Company clawback
policy, no deferred compensation that is subject to Section 409A and is payable
to or for a Participant’s benefit under any Company-sponsored plan, program,
agreement, or arrangement may be reduced by, or offset against, any amount owing
by such Participant to the Company or any Affiliate.
SECTION 9.
CLAIMS, INQUIRIES, APPEALS.

9.1    Applications for Benefits and Inquiries. Any application for benefits,
inquiries about this Plan, or inquiries about present or future rights under
this Plan must be submitted to the Committee in writing, as follows:
Automatic Data Processing, Inc.
One ADP Boulevard
Roseland, New Jersey 07068
Attn: Committee – Corporate Officer Severance Plan
9.2    Denial of Claims.
(a)    In the event that any application for benefits is denied in whole or in
part, the Committee must notify the applicant, in writing, of the denial of the
application, and of the applicant’s right to review the denial. The written
notice of denial will be set forth in a manner designed to be understood by the
Participant and will include specific reasons for the denial, specific
references to the pertinent Plan provision upon which the denial is based, if
applicable, a description of any additional material or information necessary
for the applicant to provide in order to perfect the claim and an explanation as
to why such material or such information is necessary and steps for the
applicant to submit his or her claim for further review.
(b)    This written notice will be given to the Participant within ninety (90)
days after the Committee receives the application, unless special circumstances
require an extension of time, in which case, the Committee shall have up to an
additional ninety (90) days for processing the application. If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90) day period.

9



--------------------------------------------------------------------------------



(c)    This notice of extension will describe the special circumstances
necessitating the additional time and the date by which the Committee is to
render its decision on the application. If written notice of denial of the
application for benefits is not furnished within the specified time, the
application shall be deemed denied. The applicant will then be permitted to
appeal the denial in accordance with the review procedure described below.
9.3    Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied (or deemed
denied), in whole or in part, may appeal the denial by submitting a request for
a review to the Committee within sixty (60) days after the application is denied
(or deemed denied). The Committee will give the applicant (or that person’s
authorized representative) an opportunity to review pertinent documents in
preparing a request for a review and submit written comments, documents,
records, and other information relating to the claim. A request for a review
shall be in writing and shall be addressed to the address set forth above in
Section 9.1. A request for review must set forth all of the grounds on which it
is based, all facts in support of the request, and all other matters that the
applicant feels are pertinent. The Committee may require the applicant to submit
additional facts, documents, or other material as it may find necessary or
appropriate in making its review.
9.4    Decision on Review. The Committee will act on each request for review
within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. The Committee will give prompt,
written notice of its decision to the applicant. In the event that the Committee
confirms the denial of the application for benefits in whole or in part, the
notice will outline, in a manner calculated to be understood by the applicant,
the specific Plan provisions upon which the decision is based. If written notice
of the Committee’s decision is not given to the applicant within the time
prescribed in this Section 9.4, the application will be deemed denied on review.
9.5    Rules and Procedures. The Committee may establish rules and procedures,
consistent with this Plan and with ERISA, as necessary and appropriate in
carrying out its responsibilities in reviewing benefit claims. The Committee may
require an applicant who wishes to submit additional information in connection
with an appeal from the denial (or deemed denial) of benefits to do so at the
applicant’s own expense.
9.6    Exhaustion of Remedies. No legal action for benefits under this Plan may
be brought until the claimant (a) has submitted a written application for
benefits in accordance with the procedures described by Section 9.1 above, (b)
has been notified by the Committee that the application is denied (or the
application is deemed denied due to the Committee’s failure to act on it within
the established time period), (c) has filed a written request for a review of
the application in accordance with the appeal procedure described in Section 9.3
above, and (d) has been notified in writing that the Committee has denied the
appeal (or the appeal is deemed denied due to the Committee’s failure to take
any action on the claim within the time prescribed by Section 9.4 above).
9.7    Choice of Law; Venue; Jurisdiction; Waiver of Jury Trial.

10



--------------------------------------------------------------------------------



(a)    The construction and administration of this Plan and any dispute, claim
or controversy arising under, out of, in connection with or in relation to this
Plan, shall be governed by and construed in accordance with the laws of the
State of New Jersey, without giving effect to any choice of law principles of
such state that would require or permit the application of the laws of another
jurisdiction. The Participant and the Company (on behalf of itself and its
Affiliates) each consent to the personal jurisdiction of, and venue in, any
state or federal court located in the State of New Jersey in the event of any
dispute, claim or controversy arising under, out of, in connection with or in
relation to this Plan, and each waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
venue and waives any objection to jurisdiction or venue based on improper venue
or improper jurisdiction or venue.
(b)    EACH OF THE COMPANY AND THE PARTICIPANT HEREBY IRREVOCABLY WAIVES ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING ANY DISPUTE
ARISING UNDER, OUT OF, IN CONNECTION WITH OR IN RELATION TO THIS PLAN.

11

